fDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-14, filed November 27, 2019, which are pending in this application.
Information Disclosure Statement
The listing of references in the specification (in para. 0002) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number “15” appears in para. 0051 but not in the drawings (it is possible that “15” should be “114”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1 recites the limitation "the mons-pubis region, genitals, and anus" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner thigh muscles" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gluteus maximus muscles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the super extent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the intergluteal cleft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 should recites, “[[An] The underwear, sportswear or swimwear garment….”
Claim 7 recites the limitation "the anatomy" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the vaginal and anal region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sphincter muscle region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the merging" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the left- and right-side portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the posterior winglets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the intergluteal cleft" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tail bone" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10 and 14 (and claims 2-6, 8-9, and 11-13 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An underwear, sportswear or swimwear garment for a female… relative to a wearer of the garment…. of a female wearer….”  As a female, a wearer, and a female wearer have each been claimed, it is unclear if Applicant is referring to the same female/wearer or a different female/wearer in each reference.  Examiner respectfully suggests amending to recite, “An underwear, sportswear or swimwear garment for a female wearer… relative to [[a]] the female wearer of the garment…. of [[a]] the female wearer…” and then reciting “the female wearer” throughout the remainder of the claims when referencing a/the wearer and a/the female.
Claim 1 recites, “the structural frame including an anterior contoured loop and a posterior stem, relative to a wearer of the garment in normal use….”  It is unclear what is relative to the wearer and how it is relative.  Examiner suggests amending to recite, “the structural frame including an anterior contoured loop and a posterior stem, the anterior contoured loop and the posterior stem being relative to an anterior and posterior of [[a]] the female wearer of the garment, respectively, in normal use….”
Claim 1 is indefinite as it recites, “a tensile force is transferrable from the posterior stem to an anterior frame portion.”  It is unclear if Applicant is claiming another part of the structural frame other than the anterior contoured loop and the posterior stem or if “an anterior frame portion” is referring to the “anterior contoured loop”.  For purposes of examination, Examiner has interpreted “an anterior frame portion” as the “anterior contoured loop”.
close engagement" in claim 7 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claim 10 is indefinite as it recites, “wherein the posterior stem is formed from the merging of the left- and right-side portions of the inferior portion of the contoured loop posterior of the posterior winglets….” As claim 10 depends from claim 1, 5, and 7-8 where posterior winglets were not recited, it is unclear as to the meaning of the claim since posterior winglets were claimed in claim 9 but claim 9 is not related to claim 10.  Examiner respectfully suggests amending claim 10 to include the relevant limitations from claim 9.
Claim 14 in indefinite as it recites, “A sportswear or swimwear garment as claimed in claim 1….”  As claim 1 is drawn to “An underwear, sportswear or swimwear garment”, it is unclear if claim 14 is now attempting to exclude underwear.  Examiner respectfully suggests amending to recite, “[[A]] The underwear, sportswear or swimwear garment as claimed in claim 1…” or writing a new independent claim.
Claim 14 is indefinite as it recites, “A sportswear or swimwear garment as claimed in claim 1, including one or more straps for joining the anterior winglets to the protective end piece.”  As claim 14 depends from claim 1 where neither anterior winglets nor a protective end piece were recited, it is unclear as to the meaning of the claim since anterior winglets were claimed in claim 6 and the protective end piece was claimed in claim 2 but claims 2 and 6 are not related.  Examiner respectfully suggests amending claim 14 to include the relevant limitations from claims 2 and 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 11 (as best as can be understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marbach (US 3339208).
Regarding claim 1, Marbach discloses an underwear, sportswear or swimwear garment for a female (Figs. 1-6 with the modification of Fig. 7), comprising an open-sided structural frame (10) and a fabric covering (12) for the structural frame, the structural frame including an anterior contoured loop (13/14) and a posterior stem (16), relative to a wearer of the garment in normal use (as can be seen in Figs. 1-2), wherein the anterior contoured loop is adapted for surrounding the mons-pubis region, genitals and anus of a female wearer (as can be understood from Figs. 1-2 and 4) and has a perimeter (outermost edge of portion 13/14 of 10) that is contoured to conform to and engage with the anatomy of the female wearer (as can be seen in Figs. 1-4); wherein a portion of the perimeter of the anterior contoured loop (outermost edge of portion 13/14  is adapted for tensioned engagement with the inner thigh muscles of a female wearer when worn, in a standing position or whilst walking (as can be seen in Figs. 1-2 and 4, the perimeter in portion 14 is in tensioned engagement with inner thigh muscles); wherein the posterior stem (16) is shaped so as to be engageable by the gluteus maximus muscles of the female wearer when worn (best seen in Fig. 2); and wherein the anterior contoured loop and the posterior stem are formed in a spring-biased arrangement relative to one another such that when the underwear, sportswear or swimwear garment is worn on the female body, a tensile force is transferrable from the posterior stem to an anterior frame portion (as disclosed in col. 2, lines 39-64).  
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Marbach discloses further comprising a protective end piece (24 best shown in Fig. 4 but shaped as in Fig. 7) at a distal end of the posterior stem (16), the protective end piece being adapted for engagement with the superior extent of the intergluteal cleft of the wearer for the2In re of: Tobias Lazarus DokasAtty. Dkt. DOKAS1 Preliminary Amendmentprevention of substantial downward movement of the underwear, sportswear or swimwear garment when worn on the female body (as can best be seen in Fig. 2, on at least one wearer, the end piece would engage the superior extent of the intergluteal cleft and therefore prevent the garment from moving downward).

Regarding claim 5, Marbach discloses wherein the perimeter of the anterior contoured loop (outermost edge of portion 13/14 of 10) comprises an anterior portion (13) adapted for surrounding the mons-pubis region (as can be seen in Fig. 1) and an inferior portion (14) adapted for surrounding the labia majora and anus (as can be seen in Figs. 1-2 and 4).  
Regarding claim 7, Marbach discloses wherein a perimeter of the inferior portion (outermost edge of 14) includes a parabolic curvature (as seen in Fig. 3) adapted for close engagement with the anatomy of a female wearer between the vaginal and anal region of the wearer (as can be understood from Fig. 4, the curvature of the perimeter would be closely engaged between the vaginal and anal region of the wearer).  
Regarding claim 8, Marbach discloses wherein the perimeter of the inferior portion (outermost edge of 14) is adapted for engagement with the inner thigh muscles of the wearer when worn on the female body (as can be seen in Figs. 1-2).  
Regarding claim 11, Marbach discloses wherein the structural frame (10) is formed from a single piece of injection molded material (see col. 3, lines 25-27 where 10 can be a molded plastic; further it is noted that “injection molded” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claims 1-3 above, and further in view of Bushelman (US 2005/0000003).
Regarding claim 4, Marbach discloses all the limitations of claims 1-3 above, but does not expressly disclose wherein the protective end piece is made of silicone or UV stabilized polyurethane.  
	Bushelman teaches thong style undergarments with a protective piece (400) is made of silicone (para. 0032 where silicone can be a part of 400).
.

Claim 6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claims 1 and 5 above, and further in view of Leonard (US 5396662).
Regarding claim 6, Marbach discloses wherein the anterior portion (13) comprises an upper portion (22) flanked by left and right side anterior winglets (see annotated Fig. 3) adapted for engaging lateral extent of the mons- pubis region (as can be seen in Fig. 1), and a lower tapered portion (see annotated Fig. 3) adapted to fit the mons-pubis of the wearer (as can be seen in Fig. 1).
Marbach does not expressly disclose wherein the upper portion of the anterior portion is concave.
	Leonard discloses open sided women’s underwear/swimwear wherein the upper portion of the anterior portion (15) is concave (as can be seen in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper portion of the frame of Marbach to be concave as taught by Leonard in order “to allow for the curvature of the abdomen of the wearer” (col. 3, lines 13-16 of Leonard).

Claim 9 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claims 1 and 5 above, and further in view of Jansen (US 6129083).
Regarding claim 9, Marbach discloses all the limitations of claims 1 and 5 above, but does not expressly disclose wherein the inferior portion includes a pair of left- and right-side posterior winglets adapted for surrounding the sphincter muscle region surrounding the anus.  
Jansen teaches open sided women’s underwear/swimwear wherein the inferior portion includes a pair of left- (portion of 14 extending past 2’)  and right-side (portion of 14 extending past 2”) posterior winglets adapted for surrounding the sphincter muscle region surrounding the anus (as can be understood from at least Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a securing part to the frame of Marbach as taught by Jansen in order to hold the briefs “in a very secure and pleasant way against the user’s body, in just about all the user’s postures” (col. 1, lines 49-51 of Jansen).

Claim 10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claims 1, 5, and 7-8 above, and further in view of Jansen.
Regarding claim 10, Marbach discloses wherein the posterior stem (16) is formed from the merging of the left- and right-side portions of the inferior portion (14) of the contoured loop (13/14) (as can be seen in from Figs. 1-4, the portion of 10 within area the posterior stem being adapted for conformity with the intergluteal cleft and curve of the tail bone of a female wearer (as can be seen in Figs. 2 and 4, the stem 16 conforms and curves with the intergluteal cleft and tail bone of at least one wearer).
Marbach does not expressly disclose the merging of the left and right side portions of the inferior portion posterior of the posterior winglets.
Jansen teaches open sided women’s underwear/swimwear wherein the inferior portion includes a pair of left- (portion of 14 extending past 2’)  and right-side (portion of 14 extending past 2”) posterior winglets, where merging of the left (2’) and right side (2”) portions of the inferior portion (portion of 10 near reference character 1 in Fig. 1) is posterior of the posterior winglets (as the merge of the side portions continues through 14 and stops merging right after 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a securing part to the inferior portion of the frame of Marbach as taught by Jansen in order to hold the briefs “in a very secure and pleasant way against the user’s body, in just about all the user’s postures” (col. 1, lines 49-51 of Jansen).

Claim 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claims 1 and 11 above, and further in view of Horta (US 2005/0197043).
	Regarding claim 12, Marbach discloses all the limitations of claims 1 and 11 above, and discloses that the structure frame can be made of plastic (col. 3, lines 25-
	Horta teaches a structural frame (20) used in women’s undergarments that is formed from polycarbonate (see para. 0119).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plastic frame of Marbach of polycarbonate as taught by Horta in order to use a material that has sufficient flexibility “to avoid permanent deformation” (see para. 0120 of Horta).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claim 13 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claim 1 above, and further in view of Spoke (US 6490732).
	Regarding claim 13, Marbach discloses all the limitations of claim 1 above and where the fabric covering (12) is made of a flexible textile (see col. 2, lines 65-66), but does not expressly disclose wherein the fabric covering is made of cotton.
	Spoke teaches a bikini style lower garment wherein the fabric covering (10) is made of cotton (see col. 3, lines 55-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fabric covering of Marbach of cotton as taught by Spoke in order to use a material that is well known to be .
Claim 14 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Marbach as applied to claim 1 above, and further in view of Medina (US 2014/0053309).
	Regarding claim 14, Marbach discloses all the limitations of claim 1, but does not expressly disclose including one or more straps for joining the anterior winglets to the protective end piece.
	Medina teaches a bikini style thong (Fig. 6) including one or more straps (22) for joining the anterior winglets (16/17 as shown in Fig. 3) to the protective end piece (11 as shown in Figs. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add straps to the garment of Marbach as taught by Medina “to provide a universal fashionable flexible connector that stylistically connects different portions of a swimsuit together… to match the fashion sense of almost all individuals” (para. 0004 of Medina).


    PNG
    media_image1.png
    592
    600
    media_image1.png
    Greyscale

Annotated Fig. 3 (Marbach)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are underwear and other lower body garments.   For example:  Caffejian (US D606281) shows an open sided thong; White (US 9560889) shows bikini bottoms with an attached stem; and Axmann (US 4394781) shoes an open sided thong.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732                                                                                                                                                                                                        s